TBS International plc Takes Delivery of Its Third Newbuild Roymar Class Multipurpose Tweendecker DUBLIN, IRELAND – September 2, 2010 – TBS International plc (NASDAQ: TBSI) announced today that it has taken delivery of the newly-constructed vessel M/V Montauk Maiden from Nantong Yahua Shipbuilding Group Co., Ltd. The M/V Montauk Maiden is the third in a series of six “Roymar Class” 34,000 dwt multipurpose tweendecker vessels that the Company has ordered with China Communications Construction Company Ltd./ Nantong Yahua Shipbuilding Group Co., Ltd. for a purchase price of $35.4 million per vessel. This vessel, like its sister ships, has box-shaped holds, open hatches and fully retractable hydraulic tweendecks, is geared with 35 and 40 ton cranes combinable up to 80 tons, and has a modern fuel-efficient engine enabling the vessel to operate effectively at 15 knots. Of the remaining three vessels, the Company expects to take delivery of one vessel at the end of 2010 and two in 2011 and TBS has in place the requisite bank financing for these. With the delivery of this vessel, TBS’ current fleet expands to 49 vessels with an aggregate of 1.48 million dwt, consisting of 27 tweendeckers and 22 handymax/ handysize bulk carriers. Joseph E.
